FILED
                                                                MAY 18, 2021
                                                        In the Office of the Clerk of Court
                                                       WA State Court of Appeals, Division III




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

In the Matter of the Parental Rights to:      )          No. 37598-6-III
                                              )          (consolidated with
L.L.†                                         )          No. 37599-4-III,
                                              )          No. 37600-1-III)
                                              )
In the Matter of the Parental Rights to:      )
                                              )
S.L.                                          )
                                              )         UNPUBLISHED OPINION
                                              )
In the Matter of the Parental Rights to:      )
                                              )
J.L.                                          )

        PENNELL, C.J. — D.L. appeals orders terminating the parental rights to three of his

children, L.L., S.L., and J.L. We affirm.

                                            FACTS

        In 2015, the mother of D.L.’s children was killed in a drive-by shooting.

The children were present with their mother at the time. The identity of the mother’s



      † To protect the privacy interests of the minor children, we use their initials
throughout this opinion. Gen. Order for Court of Appeals, In Re Changes to Case Title
(Wash. Ct. App. Aug. 22, 2018) (effective September 1, 2018), http://www.courts.
wa.gov/appellate_trial_courts.
Nos. 37598-6-III; 37599-4-III; 37600-1-III
In Re Parental Rights to L.L., S.L. & J.L.


assailant is unclear from the record. However, there is no indication D.L. had any

involvement. D.L. assumed custody of the children after their mother’s death. At that

point, an investigator from the Department of Children, Youth and Families (DCYF)

contacted D.L. and offered no-cost grief counseling. D.L. declined, explaining he did not

believe in counseling.

      D.L. was arrested in 2017 on assault charges pertaining to his girlfriend and an

older son.1 D.L.’s three children were then placed in out-of-home care and found to be

dependent. The children were discovered to have severe behavioral problems. The older

two children were diagnosed with posttraumatic stress disorder (PTSD). The youngest

child was diagnosed with acute stress disorder. All three children were found to need

specialized care, including counseling, emotional support, and stable living environments.

      D.L. was eventually convicted of charges related to the assault and sentenced to a

term in prison. The dependency disposition orders related to D.L.’s children

recommended D.L. undergo a “chemical dependency assessment and follow all

recommendations; random [urinalysis]; parenting education; a Domestic Violence

Perpetrator’s assessment and follow all recommendations and treatment; [and] obtain safe




      1
          The older son is not part of the current case.

                                               2
Nos. 37598-6-III; 37599-4-III; 37600-1-III
In Re Parental Rights to L.L., S.L. & J.L.


and stable housing.” Report of Proceedings (RP) (Mar. 13, 2020) at 279. D.L. agreed to

comply with court-ordered services while incarcerated.

       During his time in custody, D.L. participated in a mental health evaluation, drug

and alcohol treatment, and parenting classes. Unfortunately, D.L. was removed from

services after behavioral problems caused him to be placed in segregation. D.L.’s

placement status also prevented him from having visits with his children. D.L. was

released from custody in March 2019.

       Upon his release from prison, D.L. received referrals for services. He also obtained

employment. Although petitions had been filed seeking to terminate D.L.’s parental

rights, disposition was continued to allow D.L. to participate in services. Trial was

eventually set for early 2020.

       D.L. progressed in services for several months. However, problems began in July

2019. At that point, D.L. started missing some of his visits with the children. DCYF also

received a referral regarding an alleged domestic violence incident between D.L. and his

girlfriend. In August, D.L. stopped participating in urinalysis testing. The next month, he

stopped attending parenting classes. By October, D.L. stopped attending domestic

violence perpetrator’s treatment and fell out of contact with his case worker.




                                             3
Nos. 37598-6-III; 37599-4-III; 37600-1-III
In Re Parental Rights to L.L., S.L. & J.L.


       D.L. finally resumed contact with his case worker in mid-December 2019, after

two months of no communication. D.L. was asked if his disappearance had been due to

drugs. He responded that “it was more than that.” RP (Mar. 13, 2020) at 314. Once

contact resumed with the case worker, D.L. made efforts to rejoin his domestic violence

perpetrator’s class and his parenting class. The domestic violence class provider was

willing to allow D.L. to rejoin, but he had doubts about whether D.L. would be

successful. The parenting class provider did not re-enroll D.L. as there was no longer

space in the class.

       D.L. filed a motion to reestablish visitation with his children. A hearing was held

on January 2, 2020, but D.L. failed to show. The motion for visitation was denied.

       On January 21, 2020, D.L. was again arrested for domestic violence against his

older son and his own mother. The incident resulted in a finding of abuse by D.L. against

the older son.

       The termination trial was held in March 2020. At that point, J.L. was 11-years-old,

S.L. was 8, and L.L. was 7. The children had been living away from D.L. for

approximately 33 months. At the conclusion of trial, the court terminated D.L.’s rights to

the three children. D.L. now appeals.




                                             4
Nos. 37598-6-III; 37599-4-III; 37600-1-III
In Re Parental Rights to L.L., S.L. & J.L.


                                           ANALYSIS

       Judicial termination of parental rights involves a two-step process. The first step

focuses on parental fitness. Under this step, the DCYF must show parental unfitness by

clear, cogent, and convincing evidence, including proof of the statutory factors set forth

in RCW 13.34.180(1). RCW 13.34.190(1)(a)(i). If the initial termination burden is met,

the second step focuses on the child and assesses whether the preponderance of the

evidence shows termination would be in the child’s best interests. RCW 13.34.190(1)(b);

In re Parental Rights to K.M.M., 186 Wash. 2d 466, 478, 379 P.3d 75 (2016).

       D.L.’s appeal focuses on two of the statutory factors regarding parental fitness as

well as the best interests of the child.

Parental fitness—necessary services

       D.L. contends DCYF failed to provide him with necessary services as required by

RCW 13.34.180(1)(d). Specifically, D.L. complains that DCYF never offered training to

help him understand his children’s special behavioral needs. Given the severity of the

children’s problems, D.L. argues his ability to parent his children depended on acquisition

of appropriate skills and knowledge.

       D.L. may be correct that educational services regarding his children’s special

needs would have been necessary prior to parent-child reunification. But this does not


                                              5
Nos. 37598-6-III; 37599-4-III; 37600-1-III
In Re Parental Rights to L.L., S.L. & J.L.


help D.L.’s case. Unfortunately, D.L. never reached a point in the dependencies where he

was close to reunification. During the dependencies, D.L. never gained control of his

substance abuse or his explosive temper. Yet these were his primary parenting

deficiencies. Given D.L.’s inability to address the most significant barriers to

reunification, knowledge about his children’s special needs would not have changed the

outcome of his case.

       A trial court can make a finding that necessary services have been provided if

additional services would be futile. In re Welfare of C.S., 168 Wash. 2d 51, 56 n.2, 225 P.3d
953 (2010). That is what happened here. Clear and convincing evidence shows that

providing training on his children’s behavioral needs would not have altered D.L.’s

inability to regain custody of his children. Given this circumstance, we will not disturb the

trial court’s assessment of parental fitness as to RCW 13.34.180(1)(d).

Parental fitness—ability to remedy deficiencies in near future

       D.L. claims the trial court erroneously found he would be unable to remedy his

parental deficiencies in the near future, as contemplated by RCW 13.34.180(e). D.L.

complains the trial court took too narrow a view of what constituted the near future for

his children. The trial court’s findings indicated the near future for the children was now.




                                              6
Nos. 37598-6-III; 37599-4-III; 37600-1-III
In Re Parental Rights to L.L., S.L. & J.L.


But given their ages, D.L. argues his children had a longer vision of what constituted their

foreseeable future.

       At trial, there was some testimony that the foreseeable future for D.L.’s children

was immediate. This may have been an overstatement. Nevertheless, the clear and

convincing evidence still supported the trial court’s finding that D.L. had little likelihood

of remedying his parental deficiencies in the near future. By the time of trial, almost

33 months had elapsed since D.L.’s children were removed from his care. Yet D.L.

was still in the early stages of addressing his parental deficiencies. According to the trial

testimony, D.L. would need at least another year before he would be able to complete

some of his court-ordered services. The witnesses at trial were unanimous that another

year was too long for the children to wait for permanency. Ample evidence supported the

trial court’s finding under RCW 13.34.180(e).

Best interests of the children

       D.L.’s final claim is that the evidence did not support the trial court’s finding that

termination of parental rights was in the best interests of his children. This argument rests

on D.L.’s contentions regarding parental fitness. Because we affirm the trial court’s

finding regarding unfitness, we reject D.L.’s arguments regarding the best interests of his

children.


                                              7
Nos. 37598-6-111; 37599-4-111; 37600-1-111
In Re Parental Rights to L.L., S.L. & JL.


                                    CONCLUSION

      The orders terminating parental rights are affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                         Pennell, C.J.

WE CONCUR:




                                                 ~~».::r.
                                         Fearing,J.




                                             8